Crew III, J.
Appeal from an order of the Supreme Court (Dier, J.), entered May 3, 1995 in Washington County, which denied a motion by defendants Moses Ludington Hospital and Marguerite Hillgrove to, inter alia, compel the service of a further bill of particulars.
Defendants Moses Ludington Hospital and Marguerite Hill-grove served plaintiffs with a demand for a bill of particulars and, after receiving a response thereto, moved for an order of preclusion or, in the alternative, to compel a more particularized statement as to demands numbered 3, 4, 5, 6, 7 and 8. Supreme Court, finding, inter alia, that the motion was premature in that examinations before trial had not been completed, denied the motion. The hospital and Hillgrove appeal, and we reverse.
Without addressing each individual response to the enumerated demands, suffice it to say that they are as vague and open ended as those found to be insufficient in Morris v Fein (177 AD2d 915) and, contrary to Supreme Court’s assertion, nothing in the CPLR limits the use of a demand for a bill of particulars until after disclosure.
Cardona, P. J., Mikoll, Casey and Spain, JJ., concur. Ordered that the order is reversed, on the law, with costs, and motion granted to the extent that plaintiffs are precluded from presenting proof with respect to the matters referred to in demands numbered 3, 4, 5, 6, 7 and 8 unless plaintiffs serve a responsive bill of particulars within 30 days of the date of this decision and order.